UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8597



GEORGE E. TURNER,

                                            Petitioner - Appellant,

         versus

PHOEBE JOHNSON, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-94-3343-21BD)


Submitted:   July 23, 1996                  Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


George E. Turner, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
Turner v. Johnson, No. CA-94-3343-21BD (D.S.C. Dec. 6, 1995). We

deny Appellant's motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2